         Case 1:21-cv-02038-SLC Document 22 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVETTE GLUCK,

                                 Plaintiff,
                                                           CIVIL ACTION NO.: 21 Civ. 2038 (SLC)
       -v-
                                                                           ORDER

ANTHONY M. SANDELLI and NORTHSTAR
CONTRACTING GROUP, INC.,

                                 Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the status conference held today, September 13, 2021, the discovery

schedule is amended as follows:

       1. All fact discovery shall be completed by November 26, 2021;

       2. By December 3, 2021, the parties shall file a joint letter certifying the completion of

             fact discovery;

       3. All expert discovery shall be completed by January 10, 2022;

       4. By January 18, 2022, the parties shall file a joint letter certifying the completion of

             expert discovery.

       By October 27, 2021, the parties shall file a joint letter reporting on the status of discovery

(the “Joint Letter”). If the parties believe that good cause exists for a further extension of the

discovery schedule at that time, the Joint Letter shall so explain and include a proposed revised
         Case 1:21-cv-02038-SLC Document 22 Filed 09/13/21 Page 2 of 2




discovery schedule. The Joint Letter should also indicate whether the parties would like the Court

to refer this matter to another Magistrate Judge for a settlement conference.

Dated:         New York, New York                   SO ORDERED.
               September 13, 2021
                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge




                                                2
